DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/202 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach the amended features. Applicant asserted that the protrusion 13 in Ueda is for centering the magnetic core in the case. Applicant states that the material of the protrusion 13 of Ueda is made with resin, which is not considered to be a good heat conductive material. Applicant submits that there is a gap between the magnetic core and the protrusion 13 when the protrusion is inserted in the through hole of the core, and the gap will prevent transmission of heat from the magnetic core to the protrusion.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Applicant does not define what the thermal conductivity in the claim. So, the argument that the resin used for the protrusion in Ueda does not have a good thermal conductivity is not relevant since resin has some level of thermal conductivity. Also, the present claim does not require the physical contact between the protrusion and the inner surface in the through hole of the magnetic core. The claim only requires “thermal connection” which is different from physical contact between the protrusion and the magnetic core. The heat generated in the magnetic core would transmit to the protrusion through the gap in Ueda. Nonetheless, Cedell et al. (U.S. PG. Pub. No. 2016/0078993 A1) is incorporated in this Office Action to further strengthen the Examiner’s position. The addition of this reference is proper and make this Office Action Final because the amended limitations change the scope of the claimed .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (U.S. PG. Pub. No. 2013/0033408 A1) in view of Ueda (U.S. PG. Pub. No. 2007/0195001 A1) and Cedell et al. (U.S. PG. Pub. No. 2016/0078993 A1).
With respect to claim 1, Miki et al., hereinafter referred to as “Miki,” teaches a compact magnetic power unit (Figs. 1-6c) for a power electronics system comprising 
a magnetic core 2 (e.g. Fig. 2(a)) including a first, a second and a third winding channels (top and bottom channel, left and right channel, and front and back channel) respectively arranged around a first, a second and a third crossing axis orthogonal to each other, at least two 
the first, second and third crossing axis define orthogonal planes providing eight octants, each including a protrusion defining one protruding spacer 21a-21d and 31a-31d (Fig. 3(a), each protruding spacer being spaced from protruding spacers placed in other octants by the first, second and third winding channels, 
the magnetic core is formed by at least two different partial magnetic cores 2 and 3 assembled together by an attachment as a composed core in a layered configuration, including two side partial magnetic cores, each including four of the protruding spacers (paras. [0073]-[0075]). Miki does not expressly teach 
the magnetic core includes a through hole that extends across all the different partial magnetic cores, the through hole being associated to a device for heat dissipation, that includes a thermally conductive and no-electrically conductive heat pipe arranged in the trough hole and thermally connected with a heat dissipation plate. 
Udea teaches a compact magnetic powder unit (e.g. Figures 8-9),
wherein said magnetic core 2 includes a through hole (hole at center of core 2 in which projection 13 in inserted) associated to a device for heat dissipation including a thermally conductive and no-electrically conductive heat pipe 13 arranged in the trough [interpreted as through] hole and thermally connected with a heat dissipation plate 1 (para. [0021]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat dissipation pipe and plate as taught by Udea to the compact magnetic power unit of Miki to permit orientation of the magnetic core and or to protect the magnetic core from foreign objects (para. [0021]).
Cedell et al., hereinafter referred to as “Cedell” teaches a compact magnetic power unit (e.g. Figs. 2 and or 3), wherein
hrough hole that extends across all the different partial magnetic cores, the through hole being associated to a device for heat dissipation, that includes a thermally conductive and no-electrically conductive heat pipe arranged in the trough hole and thermally connected with a heat dissipation plate.” It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the through hole extension and thermally conductive heat pipe therein as taught by Cedell to the compact magnetic power unit of Miki to improve heat dissipation efficiency (para. [0057]).
With respect to claim 2, Miki teaches the compact magnetic power unit according to claim 1. Miki does not expressly teach the magnetic core formed by at least two different partial magnetic cores assembled together include at least one additional central partial magnetic core lacking protruding spacers interposed between the two side partial magnetic cores. 
Udea teaches a compact magnetic powder unit (e.g. Figures 8-9), wherein the magnetic core 21 formed by at least two different partial magnetic cores assembled together include at least one additional central partial magnetic core lacking protruding spacers interposed between the two side partial magnetic cores (para. [0021]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the additional central partial core as taught by Udea to the magnetic power unit of Miki to provide the required magnetic saturation characteristics.
With respect to claim 3, Miki in view of Udea and Cedell teaches the compact magnetic power unit according to claim 1, wherein the magnetic core is formed by at least two different 
With respect to claim 4, Miki in view of Udea and Cedell teaches the compact magnetic power unit according to claim 3, wherein the partial magnetic cores are assembled together through a mechanical joint attachment using auxiliary elements 4 (Figs. 6(a)-6(c) or through an adhesive (Mika, para. [0073]). 
With respect to claim 10, Miki in view of Udea and Cedell teaches the compact magnetic power unit according to claim 1 being any of: 
a transformer comprising three coils wound in three respective axis; 
a transformer comprising two coils wound in two respective axis, a third axis without coil or including a choke; a 
choke comprising three coils wound in three respective axis or comprising two coils wound in two respective axis; 
a transformer including three coils in each of the three axis, or any combination of transformer and choke arranged among the three axis (Mika, para. [0073]). 
With respect to claim 12, Miki in view of Udea and Cedell teaches the compact magnetic power unit according to claim 1, wherein the through hole for heat dissipation is perpendicular to one of the first, second or third planes, and extends through at least two partial magnetic cores  (Udea, para. [0021]). 
With respect to claim 13, Miki in view of Udea and Cedell teaches the compact magnetic power unit according to claim 1, wherein the heat pipe is arranged coaxial with an axis orthogonal to a plane containing at least a turn of the at least one coil, so that the heat pipe extending through the magnetic core capturing the heat generated therein (Udea, para. [0021]). 
With respect to claim 16, Miki in view of Udea and Cedell teaches the compact magnetic power unit according to claim 1 wherein the compact magnetic power unit is 
With respect to claim 17, Miki in view of Udea and Cedell teaches the compact magnetic power unit according to claim 16, wherein said magnetic power unit is a high frequency transformer (Mika, para. [0073]).

6.	Claims 5-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Ueda and Cedell, as applied to claim 1 above, and further in view of Meretsky et al. (U.S. Patent No. 4,210,859).
With respect to claim 5, Miki in view of Udea and Cedell teaches the compact magnetic power unit according to claim 1. Miki in view of Udea and Cedell does not expressly teach the magnetic power unit is surrounded by flux closing magnetic covers, each flux closing cover being in close contact with adjacent flux closing covers through respective contact surfaces, defined on a perimeter region of each flux closing cover, the contact surfaces of the different flux closing covers being facing each other and in close contact with each other. 
Meretsky et al., hereinafter referred to as “Meretsky,” teaches a compact magnetic power unit (FIG. 17), wherein the magnetic power unit is surrounded by flux closing magnetic covers 166, each flux closing cover being in close contact with adjacent flux closing covers through respective contact surfaces (outer periphery surfaces), defined on a perimeter region of each flux closing cover, the contact surfaces of the different flux closing covers being facing each other and in close contact with each other (col. 9, lines 42-45). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic covers as taught by Meretsky to the compact magnetic power unit of Miki in view of Udea and Cedell to provide the required shielding.
With respect to claim 6, Miki in view of Udea, Cedell and Meretsky teaches the compact magnetic power unit according to claim 5, wherein the magnetic core has a general geometric shape selected among: 
a rectangular parallelepiped shape and the flux closing covers are two or three pairs of flux closing covers, wherein each pair of flux closing covers is arranged at two opposite sides of the composed magnetic core, each flux closing cover in contact with four of the protruding spacers; or 
a sphere shape and the flux closing covers are at least two opposed spherical caps, and each flux closing cover is in contact with four of the protruding spacers (Meretsky, col. 9, lines 42-45). 
With respect to claim 7, Miki in view of Udea, Cedell and Meretsky teaches the compact magnetic power unit according to claim 5 wherein each flux closing cover perpendicular to, and is in contact with, two or four flux closing covers (Meretsky, col. 9, lines 42-45). 
With respect to claim 9, Miki in view of Udea, Cedell and Meretsky teaches the compact magnetic power unit according to claim 7. Miki in view of Udea, Cedell and Meretsky does not expressly teach wherein each flux closing cover includes four notches, for providing winding connection windows when the flux closing cover are in contact with the protruding spacers. However, Miki teaches the partial magnetic cores having notches. So, a person with ordinary skill in the art would know the covers could include the notches, conforming the partial cores. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the notches as claimed to provide uniformity of the compact magnetic power unit.
With respect to claim 11, Miki in view of Udea, Cedell and Meretsky teaches the compact magnetic power unit according to claim 5 wherein the composed magnetic core and/or . 

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Ueda, Cedell, and Meretsky, as applied to claim 7 above, and further in view of Overweg et al. (U.S. PG. Pub. No. 2010/0304976 A1).
With respect to claim 8, Miki in view of Udea, Cedell and Meretsky teaches the compact magnetic power unit according to claim 7. Miki in view of Udea, Cedell and Meretsky does not expressly teach the contact surfaces of each flux closing cover, in close contact with contact surfaces of adjacent flux closing covers, are bevelled perimeter faces of the flux closing cover. 
Overweg et al., hereinafter referred to as “Overweg,” teaches a compact magnetic power unit 10 (FIG. 1), wherein the contact surfaces (e.g. top and bottom portion of cover 12) of each flux closing cover 12, in close contact with contact surfaces of adjacent flux closing covers, are bevelled perimeter faces (sloped surface) of the flux closing cover (para. [0019]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the beveled perimeter faces as taught by Overweg to the compact magnetic power unit of Miki in view of Udea, Cedell and Meretsky to provide the required flux return path (para. [0019]).
 
8.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miki in view of Ueda and Cedell, as applied to claim 1 above, and further in view of Buswell (U.S. Patent No. 6,239,681 B1).
With respect to claim 14, Miki in view of Udea and Cedell teaches the compact magnetic power unit according to claim 1. Miki in view of Udea and Cedell does not expressly teach the heat pipe is a hollow pipe filled with a fluid with a low boiling point. 
Buswell teaches a compact magnetic power unit (Figs. 5-6), wherein the heat pipe 43 is a hollow pipe filled with a fluid with a low boiling point (col. 4, lines 27-34). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heat pipe as taught by Buswell to the compact magnetic power unit of Miki in view of Udea and Cedell to the required core cooling (col. 4, lines 31-34).
 With respect to claim 15, Miki in view of Udea, Cedell and Buswell teaches the compact magnetic power unit according to claim 14, wherein the heat pipe is made in a thermoplastic or ceramic material having magnetic, or non-magnetic, paramagnetic or diamagnetic properties and said heat dissipation member comprising a plate (Buswell, col. 4, lines 29-31). 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837